Citation Nr: 0714250	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  96-48 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth Mason, Private 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1965 to 
August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
following an October 2006 remand from the Court of Appeals 
for Veterans Claims.


FINDINGS OF FACT

1.  The veteran died in December 2006.

2.  At the time of his death, the veteran had one claim 
pending before the Board.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in December 2006.  When the veteran passed 
away, he had one claim pending.  As a matter of law, 
veterans' claims do not survive their deaths.  Vda de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, 
because the veteran died while his claim was pending, his 
claim of whether the decision to grant service connection for 
a psychiatric disability is now moot.  

As the veteran's claim has become moot by virtue of his 
death, it is dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

Service connection for a psychiatric disorder is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


